Statement of the Case.
The opinion of the court was delivered by
Nicholls, C. J.
The defendant, sentenced to he hanged under the verdict of a jury convicting him of murder, has appealed.
The case was submitted to us on the face of the record. Our examination disclosed no error other than that no mention was therein made of the fact that, prior to sentencing the defendant, the court had asked him “whether he had anything to say why the sentence of the law should not he pronounced against him?”
The Attorney General was thereupon directed to ascertain whether that formality had been omitted as a. matter of fact or whether the minutes were incomplete. Through due proceedings we have been informed that the question was, in point of fact, propounded to the defendant before sentence. Defendant and his counsel admitted this fact on b'eing ruled into court to show cause why the minutes should not he corrected, and consented to the correction of the minutes. Finding now no reasons for setting aside the verdict or reversing thp judgment, the judgment appealed from is hereby affirmed.